Title: Circular to the New Jersey Magistrates, 15 April 1780
From: Washington, George
To: 


          
            Gentlemen.
            Head Quarters Morris Town April 15th 1780
          
          The readiness with which you complied with a late application of mine on the subject of provisions for the army, at the same time, that it makes me unwilling to trouble you more frequently than cannot be

avoided, gives me the fullest confidence in your aid—whenever necessity and the public good require it. Another occasion presents itself equally pressing with the former, for the exercise of that zeal of which you have already given so signal a proof. The army is on the point of experiencing the same distresses which dictated the former application to you, for want of adequate means of transportation, which it is impracticable in the present juncture to furnish in the ordinary way. Yesterday the last of the meat we had in the magazines here was issued to the army; and the supplies, at the different deposits within reach cannot be brought to camp, by any efforts in the power of The Qr Mr General. I am therefore to entreat you will employ your influence and authority to raise in your county and furnish Mr Moore Foreman with such a number of teams and sufficient forage for their support as he may find necessary to assist in forwarding a quantity of salted provisions which is now at Trenton to Camp. Mr Foreman will give certificates for the hire of the waggons on the same terms mentioned in my address of January last.
          I beg you to be assured Gentlemen that this requisition is the result of necessity—and that the most disagreeable consequences must ensue if it not complied with. It is with peculiar reluctance, I at any time adopt a measure the least inconvenient to the inhabitants—But there are exigencies when such scruples must give way to the public good and even ultimately for their own sake.
          You are not unapprised Gentlemen of the embarrassments on the public affairs from the depreciation of the currency. These will for some time continue to operate and occasions will probably more than once occur during this period which will call for exertions of virtue and patriotism from the people. While I am confident these will never be wanting I am happy in the hope that the measures pursuing by Congress will prevent the necessity from being of long duration. I have the honor to be very respectfully Gentlemen Your most Obedt & humble servant.
        